COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-396-CV



IN RE ARCH INSURANCE COMPANY AND	RELATORS

ARCH REINSURANCE COMPANY	

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and emergency motion for temporary stay and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus and emergency motion for temporary stay are denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL:  MCCOY, DAUPHINOT, and GARDNER, JJ.



DELIVERED:  December 10, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.